Citation Nr: 0903038	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied service connection for 
the above-referenced claim.  

The veteran testified at a hearing before a Veterans Law 
Judge held at the RO in November 2004.  A transcript of the 
hearing has been associated with the claims file.  The 
veteran was informed in a letter dated in September 2007 that 
the Veterans Law Judge who conducted the November 2004 
hearing had since left the employment of the Board.  The 
veteran was informed that he had the right to an additional 
hearing; the veteran responded that he did not want an 
additional hearing.

In July 2005, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a June 2007 Supplemental Statement 
of the Case (SSOC), the RO/AMC affirmed the determination 
previously entered.  The case was then returned to the Board 
for further appellate review.

The Board remanded the case to the RO/AMC for a second time 
in October 2007 for further development and adjudicative 
action.  In a September 2008 SSOC, the RO/AMC affirmed the 
determination previously entered.  The case has been returned 
to the Board for further appellate review.

The appeal must again be REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the AMC, in Washington, DC.  VA will 
notify the veteran if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

As noted above, the Board remanded this case in July 2005, 
requesting that the unit history for the 51st Signal 
Battalion, as well as any records for Company B of this 
battalion, for June and July of 1969, be obtained in order to 
determine if personnel from the veteran's Company were 
supplied to support the 2nd or 7th Infantry Divisions, or if 
they otherwise performed duties near the Korean Demilitarized 
Zone (DMZ).  Although the AOJ sent a request to the U.S. 
Armed Services Center for Unit Records Research (now the U.S. 
Army and Joint Services Records Research Center or JSRRC) 
specifically asking for such information, the JSRRC did not 
respond specifically to the question concerning whether the 
51st Signal Battalion, Company B supplied personnel to the 2nd 
or 7th Infantry Divisions during June and July of 1969.  
JSRRC only responded, in pertinent part, that after 
researching the veteran's unit's history from January 1, 1969 
to December 31, 1969, while the unit in question played a 
critical part in a communications mission for the Eight Army, 
there was no evidence found concerning the 51st Battalion 
operating at the DMZ.

This case was remanded for a second time in October 2007.  At 
that time, the Board, in pertinent part, again directed the 
AOJ to contact JSRRC and request that the attempt to verify 
whether any personnel assigned to Company B, of the 51st 
Signal Battalion were supplied to support the activities of 
any of the units of the 2nd and 7th Infantry Division that the 
Department of Defense (DOD) determined to have been exposed 
to herbicides in Korea during June and July of 1969.  On 
remand, however, the AOJ did not contact the JSRRC as 
directed by the Board.  Rather, in November 2007, the AOJ 
contacted the National Personnel Records Center (NPRC).  
While the NPRC responded "the veteran's file gives no 
mention of him or his company being a part of or supporting 
the 2nd or 7th Infantry Divisions," the NPRC is not the 
appropriate agency to conduct the requested research.  The 
Board requested development by the JSRRC in accordance with 
the provisions in the BVA Adjudication Manual, M21-MR, Part 
IV, Subpart ii.2.C.10.l. 

The Board's July 2005 and October 2007 remands conferred on 
the veteran the right to compliance with the remand orders, 
as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Board's failure to insure compliance would 
constitute error in this case.  Id.  Thus, in order to comply 
with the Board's previous remands, the AOJ is required to 
conduct the development requested by the Board in order for 
the veteran's claim to be fully and fairly adjudicated.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the JSRRC and 
request they specifically search to verify 
whether any personnel assigned to Company 
B, of the 51st Signal Battalion were 
supplied to support the activities of any 
of the units of the 2nd or 7th Infantry 
Division that the DOD determined to have 
been exposed to herbicides in Korea during 
the time period of June and July of 1969.  

2.  Upon completion of the above tasks, 
the AOJ must then review and readjudicate 
the issue on appeal.  If such action does 
not grant the benefit claimed, the AOJ 
must provide the veteran and his 
representative a Supplemental Statement of 
the Case SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




